  Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 1 of 62 PageID #: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

                                       )
 PATRICK AYERS, Derivatively on Behalf of
                                       )
 CURO GROUP HOLDINGS CORP.,            )
                                       )
                     Plaintiff,        )
                                       )
      v.                               )
                                       )
 CHAD FAULKNER, ANDREW FRAWLEY,
                                       )
 DON GAYHARDT, DAVID M.
                                       )
 KIRCHHEIMER, CHRIS MASTO, MIKE                         Case No. ______________
                                       )
 MCKNIGHT, DOUG RIPPEL, DALE E.
                                       )
 WILLIAMS, KAREN WINTERHOF,
                                       )
 WILLIAM BAKER, ROGER W. DEAN,
                                       )
 FRIEDMAN FLEISCHER & LOWE CAPITAL                      JURY TRIAL DEMANDED
                                       )
 PARTNERS II, L.P., FFL EXECUTIVE
                                       )
 PARTNERS II, L.P., and FFL PARALLEL
                                       )
 FUND II, L.P.,
                                       )
                                       )
                    Defendants,
                                       )
      and                              )
                                       )
 CURO GROUP HOLDINGS CORP.,            )
                                       )
                    Nominal Defendant. )
                                       )

                VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

       Plaintiff Patrick Ayers (“Plaintiff”), by his undersigned attorneys, derivatively and on

behalf of Nominal Defendant CURO Group Holdings Corp. (“CURO” or the “Company”), files

this Verified Stockholder Derivative Complaint against Chad Faulkner (“Faulkner”), Andrew

Frawley (“Frawley”), Don Gayhardt (“Gayhardt”), David M. Kirchheimer (“Kirchheimer”), Chris

Masto (“Masto”), Mike McKnight (“McKnight”), Doug Rippel (“Rippel”), Dale E. Williams

(“Williams”), Karen Winterhof (“Winterhof”), William Baker (“Baker”), and Roger W. Dean

(“Dean”) (collectively, the “Individual Defendants”), and certain entities associated with Friedman
     Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 2 of 62 PageID #: 2




Fleischer & Lowe Capital Partners II, L.P., FFL Executive Partners II, L.P., and FFL Parallel Fund

II, L.P. (collectively, the “FFL Defendants,” and together with the Individual Defendants,

“Defendants”) for violations of the federal securities laws, breaches of their non-exculpable

fiduciary duties, and other wrongdoing. The Individual Defendants are all current CURO senior

officers and/or members of the Company’s Board of Directors (the “Board”). Plaintiff alleges the

following based upon personal knowledge as to himself and his own acts, and information and

belief as to all other matters, based upon, inter alia, the investigation conducted by and through

Plaintiff’s attorneys, which included, among other things, a review of Defendants’ public

documents, conference calls and announcements made by Defendants, United States Securities

and Exchange Commission (“SEC”) filings, press releases published by and regarding CURO,

legal filings, news reports, securities analysts’ reports about the Company, and other publicly

available information.

I.      INTRODUCTION

        1.     This shareholder derivative action is brought on behalf and for the benefit of CURO

and is based on breaches of fiduciary duties, waste of corporate assets, unjust enrichment,

violations of federal securities laws, and other misconduct committed from approximately April

26, 2018 through the present (the “Relevant Period”) by the Individual Defendants, who are all

current directors and/or officers of CURO.

        2.     CURO provides lending services to nonprime, underbanked customers in need of

cash. Underbanked customers are those who have greater difficulty accessing lending services

from mainstream banking institutions, due to issues such as poor credit history and inadequate

income levels. During the Relevant Period, CURO provided these lending services in the United

States and Canada.




                                               2
   Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 3 of 62 PageID #: 3




       3.      CURO’s most profitable single line of business was its Canadian “single-pay”

loans. “Single-pay” loans are commonly referred to as “payday” loans.

       4.      In 2016 and 2017, new laws and regulations in Canada created various restrictions

on single-pay loans. For example, in multiple Canadian provinces, the maximum allowable

interest rate that “payday lenders” could charge was reduced. These restrictions decreased CURO’s

yield on single-pay loans in Canada. This is relevant given that CURO generated significant

revenues and profits from its Canadian operations.

       5.      In response to the new laws and regulations in Canada, the Individual Defendants

formulated a strategy in the first quarter of 2018 (“Q1 2018”) to transition CURO’s Canadian

business from single-pay loans to installment and “open-end” loan products. Pursuant to that

strategy, the Company started to convert single-pay customers to installment and open-end loans

in Alberta, Canada. The Company then opened test stores in one market in Windsor, Ontario,

before effecting the transition in the broader Ontario market.

       6.      The Individual Defendants knew that CURO would generate less profit from open-

end loans than from its historical single-pay loans given the following, among others: (i) the

maximum interest rates CURO could charge on open-end loans was less than comparable single-

pay loans; (ii) the revenue on open-end loans takes longer to build; and (iii) pursuant to accounting

rules, CURO was required to account for increased loan losses “upfront” (at the time of

origination) for open-end loans as compared to single-pay loans.

       7.      During mid-2018, the Individual Defendants relayed to stockholders that the

transition from CURO’s single-pay loan business (historically, its most profitable business) would

occur over several years rather than in the immediate or near future; that single-pay loans would

remain viable; and that the negative impact would be minimal, would be confined to the second




                                                 3
  Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 4 of 62 PageID #: 4




quarter of 2018 (“Q2 2018”), and had been factored into CURO’s publicly-reported 2018 earnings

guidance.

       8.      Yet, the Individual Defendants deliberately concealed from shareholders that they

had already begun rapidly transitioning from single-pay loans to open-end loans in Ontario,

Canada. The majority of the losses (mainly as a result of increased “charge offs”) from the

transition had already occurred by July 2018.

       9.      Moreover, the Individual Defendants re-affirmed CURO’s fiscal 2018 earnings

guidance in April 2018 and again in July 2018, despite causing the rapid transition to open-end

loans and knowing that it rendered the earnings guidance unattainable.

       10.     During this time (April 2018 to October 2018) when the Individual Defendants

were concealing the problems facing CURO, the stock price was artificially inflated and certain of

the Individual Defendants took advantage of this fact by selling shares of CURO stock.

       11.     On May 17, 2018, the Individual Defendants approved a secondary stock offering

of CURO common stock (the “Secondary Offering”). Individual Defendants Faulkner and

McKnight and the FFL Defendants sold approximately 4.5 million shares for a price totaling

approximately $98 million. Moreover, the Secondary Offering was not conducted to benefit the

Company; the proceeds were not used for acquisitions, debt repayment, operational expenditures,

or anything tenuously connected to improving the Company. Rather, the Secondary Offering was

conducted to handsomely line the pockets of top Company insiders. Also, the Registration

Statement on SEC Form S-1 failed to disclose any of the financial impacts of CURO’s transition

from single-pay to open-end loans. This was material information that should have been

disseminated to shareholders.




                                                4
   Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 5 of 62 PageID #: 5




       12.     On October 24, 2018, CURO announced dismal third quarter 2018 (“Q3 2018”)

financial results, reporting adjusted diluted Earnings Per Share (“EPS”) of only $0.23 and widely

missing analysts’ consensus EPS by over 50%. Defendants reported that “[b]y far the biggest

impact to quarterly results,” including an 8.8% year-over-year decline in Canadian revenue, “was

the ongoing product migration in Canada, specifically in the province of Ontario.” Furthermore,

despite Defendants’ representations just months earlier that CURO had a “very high degree of

confidence” in achieving or even surpassing the Company’s full year 2018 earnings guidance, the

Company suddenly and significantly cut its full year 2018 earnings guidance for adjusted EPS, net

income, and adjusted earnings before interest, tax, depreciation, and amortization (“EBITDA”).

       13.     During the Company’s Q3 2018 earnings conference call, Individual Defendant

Gayhardt “acknowledge[ed] that this quarter fell short of our expectations, and probably your

expectations, and quite simply, is not up to our standards,” and Gayhardt proceeded to admit that

Defendants knew the Company’s full year 2018 earnings guidance was unattainable at the time

they reaffirmed it on April 27, 2018 and July 31, 2018, reporting, “we did a less than stellar job of

explaining in our – probably our July call or even back into our April call . . . the impact of [the

Canadian transition] . . . in the near term . . . we probably didn’t lay it out for everybody as

explicitly as we probably should have.”     During the Company’s Q3 2018 earnings conference

call, Individual Defendant Dean further confirmed that the “majority” of the loss for Q3 2018

“came in July,” prior to Defendants’ false statements and omissions on July 30-31, 2018. In

response to the news, the price of CURO common stock fell by almost 34%.

       14.     Defendants finally admitted that the decision to move forward the introduction of

open-end loans in Ontario from 2019 to 2018 was made during Q1 2018; that they deliberately

decided not to moderate the transition from single-pay loans to open-end loans in Ontario, despite




                                                 5
      Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 6 of 62 PageID #: 6




the known operational risks; that the transition to open-end loans in Canada “came at the expense

of single-pay loan balances,” which declined 50% in Q3 2018 year-over-year; that the rapid

transition was “dilutive to Canadian earnings in the near term”; that Canadian adjusted EBITDA

decreased by more than 50% year-over-year as a consequence of the transition; and that the

Company had converted nearly 40,000 customers to open-end loans in Q3 2018, but expected to

convert only 4,000 to 5,000 a month in the coming months.

         15.   Contravening certifications on CURO’s quarterly reports filed with the SEC,

Defendants further disclosed that the Company’s “disclosure controls and procedures were not

effective.” On May 6, 2019, the Company revealed in its Form 10-Q for the quarter ended March

31, 2019 (“10-Q Q-1 2019”) that it had “received an inquiry from the SEC regarding the

Company’s public disclosures surrounding its efforts to transition the Canadian inventory of

products from Single-Pay loans to Open-End loans.”

         16.   Moreover, a securities fraud class action lawsuit was filed in 2018 against CURO

and certain officers and/or directors in the United States District Court for the District of Kansas

captioned Yellowdog Partners, LP v. CURO Group Holdings Corp., et al., Case No. 2:18-cv-

02662-JWL-KGG (the “Securities Class Action”).

         17.   The defendants in the Securities Class Action filed a motion to dismiss, which was

denied in full by the District Court in December 2019, despite materially heightened pleading

standards applicable to federal securities fraud claims.

II.      JURISDICTION AND VENUE

         18.   This Court has jurisdiction under 28 U.S.C. §1331 because certain of the claims

asserted herein arise under §§10(b) and 21D of the Securities Exchange Act of 1934 (the

“Exchange Act”).




                                                 6
   Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 7 of 62 PageID #: 7




        19.     This Court also has supplemental jurisdiction over the state law claims asserted

herein under 28 U.S.C. §1367.

        20.     This action is not a collusive action designed to confer jurisdiction on a court of the

United States that it would not otherwise have.

        21.     In connection with the acts, conduct and other wrongs complained of herein,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

the United States mail, and the facilities of a national securities market.

        22.     Venue is proper in this District pursuant to Section 27 of the Exchange Act and 28

U.S.C. § 1391(b) because Nominal Defendant CURO is incorporated in this District and conducts

business in this District.

III.    PARTIES

Plaintiff

        23.     Plaintiff is a current shareholder of CURO common stock and has continuously

held CURO common stock during the Relevant Period.

Nominal Defendant

        24.     Nominal Defendant CURO is incorporated in Delaware and is headquartered at

3527 North Ridge Road, Wichita, Kansas 67205. The Company describes itself as “a growth-

oriented, technology-enabled, highly-diversified, multi-channel and multi-product consumer

finance company serving a wide range of underbanked consumers in the United States and

Canada.” The Company does business in the U.S. under two principal brands, “Speedy Cash” and

“Rapid Cash,” as well as under the “Avio Credit” brand. The Company does business in Canada

under the “Cash Money” and “LendDirect” brands. According to CURO’s 2020 10-K, as of

December 31, 2019, CURO has 416 store locations throughout fourteen states in the United States

and seven Canadian provinces, and the Company has online services in twenty-seven states in the


                                                  7
   Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 8 of 62 PageID #: 8




United States and five Canadian provinces. CURO’s common stock began trading on the New

York Stock Exchange (“NYSE”) upon its Initial Public Offering (“IPO”) in December 7, 2017.

The Company trades under the ticker symbol “CURO.”

The Individual Defendants

       25.      Individual Defendant McKnight co-founded CURO and has been a director of the

Company since 1997. From 1997 to 2008, McKnight served as Vice President of the Company

and was involved with the Company's strategic direction and governmental affairs. McKnight co-

owns, with the other co-founders of CURO, certain real estate companies which lease corporate

office, collection office and certain retail store space to CURO. McKnight sold 500,000 shares of

CURO stock at artificially inflated prices, generating proceedings totaling over $10.9 million.

       26.      Individual Defendant Masto has been a director of the Company since 2008. Masto

is a Senior Advisor at FFL Partners, a private equity firm, which he co-founded in 1997. Masto

was a partner and member of the Investment Committee at FFL Partners until 2017. During the

Relevant Period, Masto served as a member of the Board’s Compensation and Nominating and

Corporate Governance Committees.

       27.      Individual Defendant Rippel co-founded CURO and has served as Executive

Chairman of the Board since 2012. Before that, Rippel was Chairman of the Board from 2008 to

2012, Chief Executive Officer (“CEO”) of CURO from 1997 to January 2012, and Secretary and

Treasurer of CURO from 1997 to 2008.

       28.      Individual Defendant Faulkner co-founded CURO and has been a director of the

Company since 1997. Faulkner was the President and Chief Operating Officer (“COO”) of CURO

from 1997 to 2013 and currently serves as a director of certain of the Company’s wholly-owned

subsidiaries.




                                                8
   Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 9 of 62 PageID #: 9




       29.     Individual Defendant Gayhardt has been the Company’s CEO since 2012, the

Company’s President since 2013, and a director of the Company since December 2012. Prior to

joining CURO, Gayhardt was employed in various capacities at Dollar Financial Corp., now

known as DFC Global Corp. (“DFCGC”), between 1990 to 2008, including as DFCGC’s President

from 1998 to 2008. Like CURO, DFCGC’s business focuses on providing financial services to

unbanked and underbanked consumers.

       30.     Individual Defendant Frawley has been a director of the Company since December

2017. During the Relevant Period, Frawley served on the Board’s Audit and Compensation

Committees.

       31.     Individual Defendant Kirchheimer has been a director of the Company since

December 2018. During the Relevant Period, Kirchheimer served on the Board’s Audit and

Compensation Committees.

       32.     Individual Defendant Williams has been a director of the Company since 2017 and

is the current Chair of the Audit Committee.

       33.     Individual Defendant Winterhof has been a director of the Company since 2016

and is currently a director of FFL Partners.

       34.     Individual Defendant Baker joined the Company in 2007 and has served in various

executive positions throughout his tenure. Baker has been the COO of CURO since 2016. Prior

to becoming COO, Baker was the Company’s Chief Marketing Officer from September 2011 until

2016 and Vice President of Marketing and Business Development from April 2007 until

September 2011. The Company credits Baker with leading “the launch of the Company’s digital

business and the development of the risk and analytics function.”




                                               9
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 10 of 62 PageID #: 10




       35.     Individual Defendant Dean has been the Company’s Executive Vice President and

Chief Financial Officer (“CFO”) since May 2016.

       36.     Defendants Faulkner, Frawley, Gayhardt, Kirchheimer, Masto, McKnight, Rippel,

Williams, Winterhof, Baker, and Dean are referred to herein as the “Individual Defendants.”

       37.     Defendants Faulkner, McKnight, and Rippel are co-founders of the Company and

are collectively referred to herein as the “Founder Defendants.”

       38.     As of the filing of the Company’s 2019 10-K, the Company’s directors and senior

officers owned approximately 21 million shares of CURO common stock which amounts to

51.46% of the total outstanding shares. This outright majority ownership does not even include

the FFL Defendants’ stock ownership. The FFL Defendants’ stock ownership is described below.

The FFL Defendants

       39.     The FFL Defendants invested heavily in CURO in 2008. CURO has acknowledged

this pivotal role, exclaiming in its public filings that the FFL Defendants have “contributed

significant resources to helping define our growth strategy.”

       40.     Upon the Board’s approval of the Secondary Offering, the FFL Defendants sold

3,497,411 shares at $21.85 per share, for an artificially inflated cumulative price of over $76

million. Pursuant to the sale, the FFL Defendants’ ownership of total common stock and voting

power decreased from 29% to 21.23%.

       41.     According to CURO’s public filings, the Founder Defendants and the FFL

Defendants controlled CURO and collectively had the power to elect all of the members of

CURO’s Board and “thereby control[led] [CURO’s] policies and operations, including the

appointment of management.” The Founder Defendants and the FFL Defendants exerted actual

control over both CURO and the Individual Defendants throughout the Relevant Period. The

Company’s 2019 10-K explicitly states:


                                                10
    Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 11 of 62 PageID #: 11




          Friedman Fleischer & Lowe Capital Partners II, L.P. and its affiliated
          investment funds ("FFL Holders") and the original founders of the company
          ("Founder Holders") together own more than 50% of our common stock, and
          their interests may conflict with ours or yours in the future.

          At December 31, 2019, FFL Holders and Founder Holders owned approximately
          11.8% and 47.7%, respectively, of our outstanding common stock. As a result, the
          FFL Holders and the Founder Holders collectively have the ability to elect all of
          the members of our Board of Directors and thereby control our policies and
          operations, including the appointment of management, future issuances of our
          common stock or other securities, the payment of dividends, if any, on our common
          stock, the incurrence or modification of debt by us, certain amendments to our
          amended and restated certificate of incorporation and amended and restated bylaws,
          and the entering into of extraordinary transactions, and their interests may not in all
          cases be aligned with your interests. In addition, the FFL Holders together with
          Founder Holders may have an interest in pursuing acquisitions, divestitures and
          other transactions that, in their respective judgment, could enhance their
          investment, even though such transactions might involve risks to you. For example,
          the FFL Holders together with the Founder Holders could cause us to make
          acquisitions that increase our indebtedness or cause us to sell revenue-generating
          assets.

          In connection with the completion of our IPO, we entered into the Amended and
          Restated Investors Rights Agreement with certain of our existing stockholders,
          including the Founder Holders and Freidman Fleisher & Lowe Capital Partners II,
          L.P. (and its affiliated funds, the “FFL Funds”), whom we collectively refer to as
          the principal holders. Pursuant to the Amended and Restated Investors Rights
          Agreement, we have agreed to register the sale of shares of our common stock held
          by the stockholders party thereto under certain circumstances. We completed a
          registration pursuant to these registration rights in May 2018.

          The FFL Holders are in the business of making investments in companies and may
          from time-to-time acquire and hold interests in businesses that compete directly or
          indirectly with us.

(Emphasis in original). 1

          42.    The Founder Defendants and the FFL Defendants, by virtue of their positions as

majority stockholders and/or directors, had control over the Company’s policies and operations

and thereby had the power, influence, and clout to cause the Company to perpetrate the unlawful




1
    Unless otherwise indicated, all emphasis herein is added.


                                                    11
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 12 of 62 PageID #: 12




conduct described herein. Because of their positions of control, the Founder Defendants and the

FFL Defendants had the power to, and did, directly or indirectly, control the Board and the conduct

of CURO’s business.

IV.    FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       43.     By reason of their positions as officers and/or directors of CURO, and because of

their ability to control the business and corporate affairs of CURO, the Individual Defendants owed

CURO and its shareholders fiduciary obligations of trust, loyalty, good faith, and due care, and

were and are required to use their utmost ability to control and manage CURO in a fair, just, honest,

and equitable manner. The Individual Defendants were and are required to act in furtherance of

the best interests of CURO and its shareholders so as to benefit all shareholders equally.

       44.     Each director and officer of the Company owes to CURO and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligation of fair dealing.

       45.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of CURO, were able to and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein.

       46.     To discharge their duties, the officers and directors of CURO were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       47.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable


                                                 12
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 13 of 62 PageID #: 13




violation of their obligations as directors and/or officers of CURO, the absence of good faith on

their part, or a reckless disregard for their duties to the Company and its shareholders that the

Individual Defendants were aware or should have been aware posed a risk of serious injury to the

Company.

       48.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the NYSE,

the Individual Defendants had a duty to prevent and not to effect the dissemination of inaccurate

and untruthful information with respect to the Company’s financial condition, performance,

growth, financial statements, products, management, internal controls, earnings, and present and

future business prospects, including the dissemination of false and/or materially misleading

information regarding the Company’s business, prospects, and operations, and had a duty to cause

the Company to disclose in its regulatory filings with the SEC all those facts described in this

Complaint that it failed to disclose, so that the market price of the Company’s common stock

would be based upon truthful, accurate, and fairly presented information.

       49.     To discharge their duties, the officers and directors of CURO were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of CURO were

required to, among other things:

               (a)    ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware and the United States, and

pursuant to CURO’s own Code of Business Conduct & Ethics (the “Code of Conduct”);




                                               13
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 14 of 62 PageID #: 14




               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how CURO conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of CURO and procedures for the reporting of the business and internal

affairs to the Board and to periodically investigate, or cause independent investigation to be made

of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that CURO’s operations would comply with all

applicable laws and CURO’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate




                                                14
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 15 of 62 PageID #: 15




disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         50.   Each of the Individual Defendants further owed to CURO and the shareholders the

duty of loyalty requiring that each favor CURO’s interest and that of its shareholders over their

own while conducting the affairs of the Company and refrain from using their position, influence,

or knowledge of the affairs of the Company to gain personal advantage.

         51.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of CURO and were at all times acting within the course and scope of such agency.

         52.   Because of their advisory, executive, managerial, and directorial positions with

CURO, each of the Individual Defendants had access to adverse, non-public information about the

Company.

         53.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by CURO.

V.       CURO’S CODE OF CONDUCT

         54.   CURO’s Code of Business Conduct & Ethics (the “Code of Conduct”) explicitly

applies to all the Board members and officers of the Company. It is “designed to promote . . .

honest and ethical conduct . . . full, fair, accurate, timely and understandable disclosure in the

reports and documents CURO files with, or submits to, the Securities and Exchange Commission.”

Among other things, pursuant to the Code of Conduct, the Individual Defendants were required to

adhere to the following requirements at all times:




                                                 15
Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 16 of 62 PageID #: 16




    BUSINESS PRACTICES

    In our business operations, we deal fairly with our customers, colleagues and
    stockholders. We maintain accurate business records and comply with laws and
    regulations regarding financial disclosures and audits.

    Financial Disclosures

    CURO is committed to providing full, fair, accurate, timely and understandable
    disclosure in reports and documents that we file with, or submit to, the SEC and
    other regulatory agencies and in other public communications we make. You are
    required to comply with CURO’s policies and procedures for compiling such
    disclosures and ensuring that they are full, fair, accurate, timely and understandable.
    If you contribute in any way to the preparation or verification of CURO’s financial
    statements and other financial information, you must ensure that CURO’s books,
    records and accounts are accurately maintained. You must cooperate fully with
    CURO’s legal, accounting and internal audit departments, as well as CURO’s
    independent public accountants and outside counsel. If you are involved in CURO’s
    disclosure process, you must: (a) be familiar with and comply with CURO’s
    disclosure controls and procedures and its internal control over financial reporting;
    and (b) take all necessary steps to ensure that all filings with the SEC and
    all other public communications about the financial and business condition of
    CURO provide full, fair, accurate, timely and understandable disclosure.

    Insider Trading

    United States and international securities laws prohibit certain transactions
    involving securities (e.g., purchases or sales of CURO’s stock, exercise and sale of
    CURO stock options) by persons who are aware of material information that is not
    generally known by or available to the public. These laws also prohibit persons who
    are aware of material non-public information from “tipping,” which means
    disclosing this information to others. In addition to possible fines and penalties to
    you, CURO’s reputation and prospects could suffer and our brand could be
    impaired if these laws are not followed. You may not purchase or sell CURO stock
    while in possession of material non-public information regarding CURO, nor may
    you purchase or sell another company’s securities while in possession of material
    non-public information regarding that company. It is against CURO’s policies and
    illegal for you to use material non-public information regarding CURO or any other
    company to: (a) obtain profit, or (b) directly or indirectly “tip” others who might
    make an investment decision on the basis of that information.

    You must review CURO’s Insider Trading Policy, a copy of which can be requested
    from the Legal Department. Additionally, you can contact the Legal Department to
    learn more about material, non-public information, prohibited transactions and
    trading windows.




                                              16
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 17 of 62 PageID #: 17




VI.    CURO’S AUDIT COMMITTEE CHARTER

       55.     CURO’s Audit Committee Charter requires that members of the Audit Committee

assist the Board in monitoring, among other things: (i) the integrity of the Company’s financial

statements, (ii) the design and implementation of the Company’s internal audit function, (iii) the

qualifications, independence and performance of the Company’s independent auditor, and (iv) the

Company’s compliance with legal and regulatory requirements.

       56.     Moreover, the Audit Committee Charter specifically provides that the Audit

Committee members have the following duties:

       1.      Review the policies and procedures adopted by the Company to fulfill its
               responsibilities regarding the fair and accurate presentation of financial
               statements in accordance with generally accepted accounting principles
               (“GAAP”), applicable rules of the SEC and the NYSE Rules.

       2.      Review the Company’s accounting and financial reporting processes

       3.      Review audits of the Company’s financial statements.

       4.      Review and discuss with Senior Management and the Company’s Vice
               President of Internal Audit:(a) the Independent Auditor’s responsibilities
               under generally accepted auditing standards and the responsibilities of
               Senior Management in the audit process, (b) the overall audit strategy, (c)
               the scope and timing of the annual audit, (d) any significant risks identified
               during the Independent Auditor’s risk assessment procedures and (e) when
               completed, the results, including significant findings, of the annual audit.

       5.      Review and approve the Company’s Annual Report on Form 10-K (the “10-
               K”) and Quarterly Reports on Form 10-Q (the “10-Qs”).

       6.      Review and discuss with the Independent Auditor, Senior Management and
               the Company’s Vice President of Internal Audit any information regarding
               consultation and technical advice opinions sought by Senior Management
               from any other accounting firm with respect to the accounting treatment of
               a particular event or transaction.

       7.      Review and discuss reports from the Independent Auditor regarding: (a) all
               critical accounting policies and practices to be used by the Company; (b) all
               alternative treatments of financial information within GAAP that have been
               discussed with Senior Management, including ramifications of the use of
               such alternative disclosures and treatments and the treatment preferred by



                                                17
Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 18 of 62 PageID #: 18




          the Independent Auditor; (c) other material written communications
          between the Independent Auditor and Senior Management, such as any
          management letter or schedule of unadjusted differences; and (d) any other
          matters regarding which the Independent Auditor is required, or chooses, to
          discuss or report to the Committee under applicable standards of the Public
          Company Accounting Oversight Board (“PCAOB”) or otherwise.

    8.    Review all certifications required to be made by the Company’s Chief
          Executive Officer and Chief Financial Officer (the “CFO”) in connection
          with the Company’s periodic reports under the Act or pursuant to Sections
          302 and 906 of the Sarbanes-Oxley Act (“SOX”).

    9.    Meet to review and discuss with Senior Management and the Independent
          Auditor the Company’s annual audited financial statements and quarterly
          financial statements in the 10-K and 10-Qs, respectively, as well as the
          specific disclosures made under the section entitled “Management’s
          Discussion and Analysis of Financial Condition and Results of Operations”
          of such reports.

    10.   Recommend to the Board that the Company’s audited financial statements
          be included in the 10-K.

    11.   Review and discuss the Company’s earnings press releases (including type
          and presentation of information, paying particular attention to any use of
          “pro forma,” or “adjusted” non-GAAP, information), as well as financial
          information and earnings guidance provided to the public, analysts and
          ratings agencies. The Committee may discuss these matters generally and
          need not discuss these matters in advance of each earnings release or each
          instance where earnings guidance is provided.

    12.   Prepare and approve the report required by the rules of the SEC to be
          included in the Company’s annual meeting proxy statement in accordance
          with the requirements of Item 7(d) of Schedule 14A and Item 407(d)(3)(i)
          of Regulation S-K.

    13.   In compliance with the Company’s Related Person Transactions Policy,
          review and oversee all related party transactions that are required to be
          disclosed pursuant to Item 404 of Regulation S-K on an ongoing basis and,
          if appropriate, approve any such transactions.

    14.   Review and discuss with the Independent Auditor the Independent
          Auditor’s evaluation of the Company’s identification of, accounting for,
          and disclosure of its relationships with related parties, including any
          significant matters arising from the audit regarding the Company’s
          relationships and transactions with related parties.




                                          18
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 19 of 62 PageID #: 19




        15.       Meet separately, periodically, in executive sessions with Senior
                  Management, the Company’s Vice President of Internal Audit and the
                  Independent Auditor.

VII.    ALLEGATIONS

        A.        CURO’s Background and Product Offerings

        57.       CURO was founded in Riverside, California in 1997. The Company describes itself

as “a growth oriented, technology-enabled, highly diversified consumer finance company serving

a wide range of underbanked consumers.” The Company provides lending services to individuals

who cannot or who have difficulty attaining loans from traditional or mainstream banking services,

due to issues such as poor credit history or inadequate income levels. The Company generally

services customers who have a FICO credit score of 660 or less.

        58.       Through various growth initiatives, such as bolstering operational competencies,

making acquisitions, and developing new brands, among others, the Company has widened its

footprint across the United States and Canada. The Company had historic operations in the United

Kingdom, but this segment of the business had been discontinued. CURO’s Canadian stores are

branded “Cash Money” and the Company offers “LendDirect” installment loans online and at

certain stores.

        59.       During the Relevant Period, CURO’s Canadian operations accounted for a

significant amount of the Company’s profitability. During 2017, CURO’s Canadian segment

generated 19% of revenues and accounted for approximately 19.5% and 55% of gross margin and

pre-tax income, respectively. During 2018, Canadian operations accounted for approximately

12% of gross margin and generated pre-tax income of approximately $17 million, while its United

States operations generated pre-tax income of only $1.1 million. The Ontario market was

especially important to CURO’s operations.         In 2017, nearly 13% of the Company’s total




                                                 19
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 20 of 62 PageID #: 20




consolidated revenues came from Ontario, which was the Company’s third largest geographic

region after California and Texas.

       60.     Throughout the Relevant Period, the Individual Defendants consistently touted

CURO’s proprietary IT platform, called the “CURO Platform,” for every aspect of the Company’s

underwriting and scoring of its loan products. Among other information, the CURO Platform

records transactional history by store and customer, thereby allowing the Company to track loan

originations, payments, defaults, payoffs, and historical collection activities on past-due accounts.

The CURO Platform allows CURO to make data-driven changes to its acquisition and risk models.

Furthermore, the Company uses the CURO Platform to determine whether to it should extend

credit to prospective customers and the terms on which to provide credit.

       61.     During the Relevant Period, CURO offered single-pay loans, installment loans, and

open-end lines of credit, and certain ancillary financial products such as credit protection

insurance, gold buying, and check cashing.

       62.     This shareholder derivative action was necessitated by the wrongful and fraudulent

actions taken during CURO’s transition from single-pay loans to open-end loans.

       63.     Single-pay loans, also known as “payday loans,” are generally short-term, small

denomination, and high-yield loans that provide customers with immediate cash in consideration

for a post-dated personal check or a pre-authorized debit from the customer’s bank account.

CURO charges customers a fee based on the amount of money borrowed. In exchange for charging

its customers principal and interest, CURO postpones deposit of the check or debit from the

customer’s account until the pre-planned and contractually set loan due date.

       64.     In contrast to single-pay loans, open-end loans are a lower yield line of credit

without a specified maturity date. An open-end loan customer can borrow against his line of credit,




                                                 20
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 21 of 62 PageID #: 21




repay with minimum, partial, or full payment, and redraw as needed. CURO earns interest on the

outstanding loan balances drawn by the customer against their approved credit limit.

       65.     Payday loans are unsecured; in other words, they are not backed by collateral in the

event of default. A home mortgage, for example, is backed by collateral (and in this case, the

collateral is the house itself). If a homeowner ceases to pay his mortgage, the creditor can take

title and possession of the house and, subject to certain laws, effectuate a sale to collect the unpaid

debts. On the other hand, payday loans do not come with collateral and are therefore unsecured

loans. Since the payday loan is unsecured, credit losses are a considerable and an inherent part of

offering this type of product.

       66.     In accordance with Generally Accepted Accounting Principles (“GAAP”), CURO

is mandated to generate an accounting reserve for probable accounting losses (in this case,

probable amounts of debt non-repayment). To establish and maintain its allowance for loan losses,

CURO takes a “provision,” which is a periodic charge against its earnings. Calculating the

provision for losses requires CURO to integrate and analyze an assortment of mathematical

measures and qualitative factors regarding the loans originated by CURO.

       67.     When conducting accounting practices for installment and open-end loan, CURO

is required to reserve for expected losses through a provision at the time of origination, even though

revenues from those loans cannot be recognized until payments on the loan balances are collected

from customers over time. As the Company transitioned from small, short-term single-pay loans

to larger, longer-term open-end loans, CURO had to account for larger “up-front” provisions (or

charges) against expected credit losses. CURO’s average single-pay loan was approximately $600

while the average open-end loan was approximately $2,400, with the average amount drawn of

approximately $1,800, which is three times the size of the average payday loan.




                                                  21
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 22 of 62 PageID #: 22




       68.     Given that CURO’s open-end loan balances are considerably higher than that of

single-pay loans, the Company was required to take materially higher up-front provisions.

       B.      Proliferation Of Canadian Laws And Regulations Aimed At Single-Pay
               Loans Causes CURO’s Canadian Business Operations To Suffer

       69.     Until the formation of this new regulatory landscape, CURO’s most profitable line

of business had been Canadian single-pay loans. These single-pay loans, otherwise known as

“payday” loans, generated yields as high as 400%. Moreover, the credit losses were both modest

and predictable. For the full fiscal year 2017, single-pay loans accounted for 27.9% of the

Company’s total revenues, nearly half of which (15%) were derived from Canada.

       70.     The proliferation of Canadian laws and regulations aimed at single-pay loan posed

a considerable threat to the profitability of CURO’s single-pay loan business.

       71.     Historically speaking, payday loans were a significant revenue and profit generator

for CURO because these loans were issued with very high interest rates. For example, single-pay

loans can have yearly interest rates ranging from 200% to more than 500%, depending on the set

of regulations in the state or province in which the loan is issued. Maximum interest rates are set

by the provinces in Canada.

       72.     Moreover, when borrowers cannot otherwise repay their loans by the specified due

date, said borrowers often take out another single-pay loan to make the re-payment on the original

loan. Taking on additional debt, especially when other debt has not been repaid, causes the interest

rate attached to the additional debt to be even higher than it otherwise would be. Many payday

loan borrowers become stuck in a high-interest rate and long-term debt spiral that is difficult to

break free from.

       73.     In recognition of the high interest rates and the nature of single-pay loans,

governmental authorities maintain, and, in Canada, have increased, their oversight of the payday



                                                22
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 23 of 62 PageID #: 23




lending industry. The Canadian provinces’ single-pay loan lending regulations generally concern

cost of borrowing and related caps, disclosure requirements, collection activity requirements, and

restrictions on certain types of lending practices.

       74.     In the years prior to the Relevant Period, numerous Canadian provinces began

passing new legislation governing payday loan transactions, such as reducing the maximum

interest rate allowable under law. These interest rate reductions placed a formidable barrier on

CURO’s ability to maintain payday loan-derived profits similar to that which it had been earning.

       75.     In May 2016, Canada’s Alberta provincial government introduced Bill 15, “An Act

to End Predatory Lending,” which lowered the borrowing rate for single-pay loans from C$23 to

C$15 for every C$100 borrowed, making it the lowest rate in Canada. Moreover, the proposed

legislation contained clauses mandating that lenders permit debtors to repay payday loans in

installments, rather than all at once.     Furthermore, this proposed law contained provisions

forbidding lenders from directly soliciting prospective customers, forbidding lenders from

charging a fee to cash a check for a payday loan, and forbidding lenders from making a loan while

another remains unpaid and overdue. In August 2016 the C$15 maximum rate became effective

and in November 2016 the final regulations for the installment payments became effective.

       76.     In November 2016, the Ontario provincial government passed new legislation

creating mandatory reductions in the maximum cost of borrowing payday loans from C$21 to

C$18 for every C$100 borrowed. On January 1, 2017, this new legislation became effective.

       77.     Effective January 1, 2017, the British Columbia provincial government passed

legislation creating mandatory reductions in the maximum cost of borrowing single-pay loans from

C$23 to C$17 for every C$100 borrowed. When the British Columbia Ministry reported this




                                                  23
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 24 of 62 PageID #: 24




regulatory change, it also proclaimed that it was assessing whether it should place additional and

stronger regulatory pressures on the single-pay loan industry.

       78.     In December 2017, the Ontario provincial government again strengthened

regulatory pressures on the single-pay loan industry, passing legislation which created mandatory

reductions in the maximum cost of borrowing single-pay loans from C$18 to C$15 for every

C$100 borrowed. On January 1, 2018, this the new regulation became effective. The Ontario

government announced further amendments effective July 1, 2018, that required: (i) a mandatory

extended payment plan for borrowers with three or more loans with the same lender within a sixty-

three-day period; (ii) a requirement that the loan amount cannot exceed 50% of the customer’s net

pay in the month prior to the loan; and (iii) mandatory disclosures in advertisements and loan

agreements about the cost of borrowing a payday loan. CURO’s Ontario operations consisted of

133 stores out of a total of 202 as of the end of the 2019 calendar year.

       79.     Given that these regulatory pressures were aimed at the single-pay loan industry

and directly affected CURO’s business operations, the Individual Defendants closely monitored

and routinely discussed the Canadian regulatory environment and any proposed or final regulations

in the Company’s SEC filings. The Individual Defendants also spoke about the topic on every

quarterly earnings conference call since becoming a publicly traded Company, and regularly

provided updates on existing or proposed legislation and answered questions from analysts about

the impact of new regulations.

       80.     As a direct and natural consequence of the legislation passed in Alberta, British

Columbia, and Ontario, which, among other things, reduced the interest rates on payday loans,

CURO’s yields on single-pay loans fell dramatically. For example, in 2016, the yields on single-




                                                 24
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 25 of 62 PageID #: 25




pay loans in Canada were nearly 400%, but by the first quarter of calendar 2018 (“10-Q Q1 2018”),

single-pay loan yields had declined significantly to around 250%.

       81.     The Individual Defendants recognized that single-pay loans were no longer the

profit-generating vehicle that they had once been, given the plethora of legislation aimed directly

at these lending products.

       82.     As a result, the Individual Defendant decided to transition from single-pay loans in

Canada to other lending products such as installment and open-end loans.

       83.     The Ontario market was very important to CURO’s business operations. As

mentioned, the Ontario market was CURO’s third-largest geographical market, after California

and Texas, and, in 2017, nearly 13% of the Company’s total consolidated revenues came from

Ontario. Accordingly, the Company’s ability to replace single-pay loan revenues with installment

and open-end loan revenues was especially pertinent. Since open-end loans have lower average

yields than payday loans, CURO had to significantly increase the total dollar value of open-end

loan issuances to neutralize the reduced profitability effects that would otherwise stem from the

reduced interest rates that it would charge.

       C.      The Individual Defendants Create And Effectuate A Single-Pay Loan To
               Installment And Open-End Loan Transition Plan

       84.     Given the increased regulatory pressures placed on single-pay loans throughout

multiple Canadian provinces, the Individual Defendants created and implemented a strategy aimed

at transitioning customers in Alberta and Ontario from single-pay loans to installment and open-

end loans. Alberta and Ontario cumulatively accounted for 80% of the Company’s Canadian

revenues.

       85.     The transition first commenced in Alberta, whereby the Individual Defendants

engaged in an effort to persuade existing single-pay customers to switch to installment and open-



                                                25
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 26 of 62 PageID #: 26




end loans and whereby CURO acquired open-end customers who had not formerly been payday

loan customers. The Individual Defendants proclaimed that “converting existing customers [was]

going excellent” and that the demand for installment and open-end loans was strong.

       86.     In CURO’s fourth quarter 2017 (“10-Q Q4 2017”), the Company started opening

LendDirect loan offices in Ontario, which focused on unsecured installment and open-end loans,

rather than payday loans. In February 2018, CURO started testing open-end loans in the Windsor,

Ontario market and converted almost 3,000 payday loans to open-end loans during the first testing

phase. CURO opened additional stores in Ontario, and the Individual Defendants conveyed that

the Company was “very pleased” with the foot traffic, take-up rate, and first-pay default rates on

its open-end loan product.

       87.     During Q1 2018 the Individual Defendants decided to accelerate the transition from

single-pay loans to open-end loans in the Ontario market by an entire year, from 2019 to 2018.

The Individual Defendants told stockholders during CURO’s 10-Q Q1 2018 earnings conference

call on April 27, 2018 that despite the recent rate changes in Ontario, the Company’s transition

from single-pay loans to open-end loans in Canada would not be immediate or rapid but would

occur over the “next couple of years,” that the Company had “anticipated” the regulatory changes,

and that single-pay lending would remain “viable in Ontario.”

       88.     The “next couple of years” statement was far from the truth. Rather, the Individual

Defendants had already planned and/or caused CURO to engage in a rapid transition from single-

pay to open-end loans. In fact, Gayhardt essentially admits to this in October 2018, after the truths

regarding the Company and the misrepresentations had been revealed.

       89.     During the Company’s 10-Q Q1 2018 earnings conference call, Gayhardt also

conveyed that the up-front provisioning resulting from the Canadian transition would have a de-




                                                 26
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 27 of 62 PageID #: 27




minimis effect on the Company’s operations, stating that as the Company continued to grow its

open-end business, “the revenue and profitability from [installment and open-end] products

[would] lag a little bit just because of the way you have to provision upfront.”

       90.     The Individual Defendants further assured stockholders that the Company had

“anticipated” any increased upfront provisioning from the Canadian transition “when we

developed our forecast and our guidance” and that there was nothing “going on in terms of mix

shift or the overall kind of growth trends” that was out of line with the Company’s forecast.

       91.     During the April 27, 2018 earnings conference call, the Individual Defendants re-

affirmed the Company’s 2018 earnings guidance, conveying that they were “very happy to affirm”

the Company’s fiscal year 2018 earnings guidance. The 2018 earnings guidance included adjusted

EBITDA between of $245 million to $255, net income between $110 million to $116 million, and

EPS of $2.25 to $2.40.

       92.     These statements mislead stockholders, causing them to believe that the CURO’s

transition from single-pay loans in Canada would not materially impact the Company’s financial

results, including the Company’s ability to maintain and meet the fiscal year 2018 earnings

guidance.

       D.      Insider Trading at Artificially Inflated Prices Facilitated Through a
               Secondary Stock Offering Authorized by Individual Defendants

       93.     On May 14, 2018, the Individual Defendants approved a Secondary Offering, filed

on the Registration Statement on Form S-1 with the SEC. On May 17, 2018, CURO conducted

the Secondary Offering.

       94.     The insider stock sales conducted pursuant to the Secondary Offering resulted in

an artificially inflated cumulative price of $109,250,000. Moreover, the Company did not receive

any of the $109,250,000 in proceeds. The Secondary Offering was facilitated by the Individual



                                                27
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 28 of 62 PageID #: 28




Defendants so that they or their fellow directors and/or officers could enrich themselves at the

expense and to the detriment of the Company.

       95.     The Individual Defendants were incentivized to mispresent and not disclose

CURO’s actual financial condition so that they could maximize the monetary amount received by

insiders, including but not limited to Individual Defendants Faulkner and McKnight and the FFL

Defendants, who in total sold 3,497,411 shares of stock at $23.00 per share, generating proceeds

of approximately $76 million.           Individual Defendants Faulkner and McKnight made

approximately $11 million each from their stock sales in the Secondary Offering.

       96.     The Registration Statement on Form S-1 for the Secondary Offering was signed by

Individual Defendants Faulkner, Frawley, Gayhardt, Masto, McKnight, Rippel, Winterhof, and

Williams.

       97.     The Secondary Offering would have been significantly less advantageous to

Individual Defendants Faulkner and McKnight and the FFL Defendants had the truth been

disclosed that the Individual Defendants had and were causing CURO to rapidly transition from

single-pay loans to open-end loans in Canada, which was detrimentally altering the Company’s

financial condition and had made the Company’s fiscal year 2018 earnings guidance unattainable.

       98.     The Individual Defendants, who were controlled by the Founder Defendants and

the FFL Defendants, caused the Secondary Offering to occur despite knowing that material,

adverse information regarding the Company’s operations and prospects had not been disclosed to

stockholders, thereby causing and/or permitting exorbitant stock sales at artificially inflated prices.

       E.      Individual Defendants Fail to Disclose the Adverse Financial Effects of the
               Transition from Single-Pay to Open-End Loans

       99.     In May 2018, the Individual Defendants accelerated the Company’s transition from

single-pay loans to open-end loans in Ontario. At the behest of the Individual Defendants, CURO



                                                  28
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 29 of 62 PageID #: 29




formulated strategy and implemented initiatives to persuade single-pay loan customers to become

open-end loan customers at the Company’s remaining 107 locations in Ontario. Moreover, the

Individual Defendants also caused CURO to attract open-end loan customers who had previously

not been customers of CURO.

       100.    Rather than conducting a transition from single-pay loans over the “next couple of

years,” as proclaimed by Gayhardt, CURO rapidly concluded the majority of the transition just

months later, by July 2018. This led to a predictable, negative impact to CURO’s Q3 2018

operations, prospects, and financial results, including the Company’s ability to maintain and meet

its fiscal year 2018 earnings guidance.

       101.    In order to effectuate their resolve to rapidly finish the transition to open-end loans

in Ontario, the Individual Defendants caused the Company to commence a considerably large

advertising program through mediums such as direct mailing, cable TV, and others. CURO’s

marketing program was successful; shareholders would later be told that CURO transitioned

almost 40,000 single-pay loan customers to open-end loans by the end of Q3 2018.

       102.     Since CURO had mainly solicited existing single-pay customers, the CURO

Platform already had intricate and comprehensive data about those customers, such as information

regarding originations, payments, defaults, and payoffs. The CURO Platform furnished this

information to the Individual Defendants. Despite this, the Individual Defendants knew, or were

reckless with respect to not knowing, that open-end loan customers were being issued higher-

denomination loans (at lower interest rates), resulting in larger loan balances and therefore higher

up-front provisioning (to account for increases in credit losses), which had a corresponding and

materially adverse impact on CURO’s operations and financial results.




                                                 29
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 30 of 62 PageID #: 30




       103.      Although the Individual Defendants could have channeled the flow of customers

from single pay to open-end loans, they chose not to do so, despite knowing that the rapid transition

to open-end loans in Ontario entailed detrimentally high operational risks (risks that later

materialized).

       104.      Furthermore, instead of being honest and up-front with stockholders about the risks

and trade-offs in conducting a quicker transition from single-pay to open-end loans, the Individual

Defendants chose to hide this information from stockholders. While announcing CURO’s second

quarter (“Q2”) 2018 earnings results, the Individual Defendants re-affirmed their “confidence” in

the Company’s fiscal year 2018 earnings guidance and significantly downplayed and

mischaracterized impacts to the Company’s financial results.

       105.      By way of example, during CURO’s Q2 2018 earnings conference call on July 31,

2018, the Individual Defendants furnished an update on the “early stage of a very successful

introduction transition of a big part of our Ontario lending business of the legacy single-pay loan

product to a[n] [open-end] line of credit that’s been very well received by our customers.” The

Individual Defendants stated for the first time that the Company had moved the transition to open-

end loans in Ontario from 2019 to 2018. Yet, the Individual Defendants did not disclose the truth

– that the majority of the transition and the associated losses had already occurred.

       106.      Further, although the Company mentioned that the transition could “impact

earnings for the full year versus our plan” and that the ongoing Canadian transition was “too fluid”

to discount a bit of downside risk, the Company once again re-affirmed its previously announced

full year 2018 earnings guidance. Moreover, Gayhardt stated to investors that he had a “very high

degree of confidence in achieving” full year guidance and that there was “a good likelihood that

we’ll come out ahead on our internal forecasts and our published guidance.”




                                                 30
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 31 of 62 PageID #: 31




       107.    On July 30, 2018 and July 31, 2018, when the Individual Defendants made these

statements, the Company had already completed the majority of the transition from single-pay

loans to open-end loans in Ontario. This transition had a material, adverse effect on the Company’s

operations, significantly reducing CURO’s single-pay loan revenues, causing large credit loss

provisions, and thereby creating a situation in which CURO could not maintain or meet the full

year 2018 earnings guidance. Nonetheless, stockholders were re-assured on multiple occasion that

the Company would fulfill its full year 2018 earnings guidance, including during the July 30 and

31, 2018 period when shareholders had been told that the Company had a “very high degree of

confidence in achieving” the earnings guidance.

       108.    Due to the information provided by the CURO Platform, the Individual Defendants

knew and failed to disclose the following: (i) that the Company’s rapid transition from “payday”

loans to open-end loans in Ontario had resulted in more loans with larger loan balances and,

consequently, higher up-front provisioning; (ii) the Company’s advertising costs had increased

exorbitantly in the effort to transition “payday” loan customers to open-end loan customers and to

capture new customers; and (iii) the transition to open-end loans had substantially reduced single-

pay revenue which made CURO’s full year 2018 earnings guidance unattainable.

       F.      The Individual Defendants Consistently Reaffirm the Significance of
               CURO’s Canadian Operations

       109.    Among CURO’s Canadian regions, Ontario was the largest and accounted for two-

thirds of the Company’s Canadian revenues. Moreover, Ontario accounted for almost 13% of

CURO’s total consolidated revenues as of December 31, 2017. The Individual Defendants knew

that increased regulatory pressures in Canada had the potential to materially affect CURO’s

operations and financial results. As such, the Individual Defendants closely tracked the changing

regulatory landscape in Canada and discussed the Canadian regulatory environment in CURO’s



                                                31
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 32 of 62 PageID #: 32




press releases and SEC filings. Further, the Individual Defendants discussed and answered

questions concerning the changing Canadian regulatory landscape during their prepared remarks

on each quarterly earnings call during the Relevant Period.

       110.    By way of example, in CURO’s Form 10-K filed on March 13, 2018 (“2017 10-

K”), the Individual Defendants used multiple pages to elaborate on “Canadian Regulations” and

discussed the new regulations in Ontario effective on January 1, 2018 and July 1, 2018.

       111.    During the April 27, 2018 and July 31, 2018 earnings conference calls, Gayhardt

discussed the new regulations in Ontario and conveyed to shareholders that the Company had

“anticipated these changes.” The Individual Defendants’ consistently repeated references to the

Canadian regulations before and throughout the Relevant Period, thereby supporting the

reasonable inference that the Individual Defendants closely monitored the regulatory changes in

Canada and were monitoring any actual or potential impacts to CURO’s operations as a result.

       112.    This reasonable inference is buttressed by the fact that CURO’s Canadian payday

loans were historically the Company’s “most profitable single line of business,” generating yields

of nearly 400% in the years leading to the Relevant Period. The Company’s payday loan yields

declined markedly once provinces such as Alberta, Ontario and British Columbia enacted

regulations decreasing the maximum interest rate chargeable on single-pay loans. These yields

decreased from 400% to around 250% by Q1 2018.

       113.    Moreover, the Individual Defendants admitted during the Stephens Fall Investment

Conference that the Canadian regulatory pressures placed on single-pay loan lenders caused the

Individual Defendants to transition to open-end loans.

       114.    Clearly, single-pay loans in Canada were important to CURO’s operations,

prospects, and financial condition, and it is therefore reasonable to conclude that the Individual




                                               32
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 33 of 62 PageID #: 33




Defendants were closely involved in the decision to rapidly finish the transition to open-end loans

and, therefore, knew or recklessly disregarded that CURO’s operations and financial results would

suffer a material, adverse impact as CURO briskly-transitioned from its most profitable, high-yield

product (single-pay loans) to a less profitable, lower-yield product (open-end loans).

       G.      Additional Data Further Bolstering the Assertion That Defendants Had
               Knowledge of the Rapid Transition and its Considerable Effects on the
               Company’s Business, Operations, and Prospects

       115.    The Individual Defendants’ statements during the Relevant Period confirm that

they knew that the transition from payday loans to open-end loans would be viewed

advantageously by customers in Ontario given the open-end loan’s lower interest rates, which

would lead to more open-end loan issuances and larger loan balances per loan issuance. The larger

loan balances would then result in higher up-front provisioning to account for credit losses of a

higher magnitude.

       116.    For one, the rapid Q3 2018 transition in Ontario was timed to coincide with the

historic, reoccurring, and highly probable period of increased loan demand in Canada. In CURO’s

2017 10-K, the Individual Defendants relayed that CURO “typically experience[d]” its “highest

demand in Canada in the third and fourth calendar quarters.”

       117.    Second, the Individual Defendants had years of experience with open-end loans and

multiple months of data demonstrating Canadian consumers’ preference for such loans, a fact

which is not surprising given the lower interest rates. During the Stephens Fall Investment

Conference, the Individual Defendants conveyed that CURO had been “operating a line of credit

for 11 years” stating, we “know how to do” open-end loans, as CURO had been offering open-end

loans in the U.S. for the previous five years.




                                                 33
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 34 of 62 PageID #: 34




       118.    Clearly, the Individual Defendants had significant experience with the performance

of open-end loans, thereby informing their expectations for the performance of open-end loans in

Canada.

       119.    Moreover, since Q4 2017, the Individual Defendants had been closely monitoring

the conversion to open-end loans in Canada. As a consequence of the transition starting in Alberta,

the Individual Defendants “had a lot of experience in the data” CURO collected from its customers

before the Company “pulled the trigger on Ontario.”

       120.    CURO established open-end loan test stores in Windsor, Ontario during the

Relevant Period, and therefore had an even more comprehensive set of data regarding the single-

pay loan to open-end loan transition.         The Individual Defendants closely monitored the

performance and results of these test stores and markets, monitoring metrics such as acquisition

costs, credit performance, foot traffic, take-up rates, first-pay defaults, line utilization, adjusted

EBITDA margins, revenue per store, and provision for losses.

       121.    The Windsor, Ontario test stores had generated “incredibly favorable” results with

positive “take-up rates,” good “conversion rates” from existing customers, and a “healthy number

of new customers.”

       122.    Certain of the Individual Defendants would later admit during the Stephens Fall

Investment Conference that the Individual Defendants had “five months of seasoning in [the open-

end loan] universe in Ontario” before they decided to rapidly complete the majority of the

transition from single-pay loans to open-end loans by July 2018.

       123.    During the transition in Ontario, the Individual Defendants focused primarily on

persuading single-pay loan customers to convert to open-end loan customers, and the Individual

Defendants therefore had access to pre-existing, intricate, and comprehensive customer




                                                 34
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 35 of 62 PageID #: 35




information through the CURO Platform, including data such as prior payment history, which the

Individual Defendants pronounced as “the most predictive element” in gauging loan performance.

According to the Company’s records, CURO converted 38,000 single-pay loan customers to open-

end loan customers in Q3 2018 alone.

       124.    Third, because CURO’s prospective and actual customer base is financially

vulnerable, it is a reasonable to conclude that the Individual Defendants knew, or were reckless in

not knowing, that CURO’s single-pay customers would move at the opportunity to have access to

more cash on more favorable interest rate and repayment terms, thereby resulting in larger open-

end loan balances and increased up-front provisioning (to account for increased credit losses).

       125.    CURO’s average single-pay loan was approximately $600 and the average open-

end loan was approximately $2,400. Customers who are issued an open-end loan need not confront

the hassle of completing a new application on every occasion that more cash is needed. Customers

taking out a line of credit only have to apply once and, if approved, can request cash advances as

often as they need up to the available credit limit. Based on these facts, it is reasonable to infer

that the Individual Defendants knew or recklessly disregarded that the Company would experience

a sudden increase in the amount of open-end loans when it rapidly sought to complete the transition

to open-end loans in Ontario in Q3 2018.

       126.    Fourth, the Individual Defendants knew, or recklessly disregarded, that as they

made the decision to accelerate the timing of transitioning single-pay loans to open-end loans in

Ontario, the Company’s credit loss provisions would increase in tandem with the increase in open-

end loan balances. This inference is bolstered by the fact that the Individual Defendants were well

aware that the Company was required to take an upfront provision on the open-end loans it

originated, as this loan loss provision metric was closely monitored and reported by CURO to




                                                35
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 36 of 62 PageID #: 36




shareholders as a performance metric in the Company’s Relevant Period SEC filings, press

releases, and conference calls.

          127.   Fifth, the Individual Defendants also knew or recklessly disregarded that the

Company’s multi-channel marketing plan, finalized in the second half of June 2018, would

increase advertising costs, result in a greater number of customers contracting for open-end loans,

and cause an increase in up-front provisioning to account for credit losses. This would necessarily

have a further negative effect on the Company’s financials. This reasonable inference is further

confirmed by Gayhardt’s statements, wherein he said: “if you live in Ontario . . . unless you’re

kind of living in a cave, we think we’ve reached you multiple times with this advertising.”

          128.   The cost of CURO’s advertising campaign was reflected in the Company’s 10-Q

Q3 2018 results, which noted a 37% increase in advertising costs from the prior quarter due to

“acquiring more installment and open-end customers versus single-pay,” expanding “cable TV and

direct mail spend and other media spend, especially in July” when the Company “introduced open-

end in Ontario,” and “new product expansion, including our LendDirect stores.”

          129.   Each of the aforementioned allegations independently demonstrate that the

Individual Defendants knew or recklessly disregarded that CURO’s transition from single-pay

loans to open-end loans would have a materially adverse impact on CURO’s financial results.

VIII. MATERIALLY FALSE AND/OR MISLEADING STATEMENTS
      PERPETRATED BY THE INDIVIDUAL DEFENDANTS

          A.     Financial Results for First Quarter 2018

          130.   On April 26, 2018, the Individual Defendants caused CURO to issue a press release

announcing the Company’s financial results for the quarter ended March 31, 2018 and affirmed

CURO’s fiscal 2018 earnings guidance (“Q1 2018 Press Release”). The Q1 2018 Press Release

stated:



                                                36
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 37 of 62 PageID #: 37




       Fiscal 2018 Outlook

       The Company affirms its full-year 2018 adjusted earnings guidance, a non-GAAP
       measure that excludes the $11.7 million of debt extinguishment costs from the
       retirement of $77.5 million of the 12.00% Senior Secured Notes due 2022 and
       stock-based compensation, as follows:

       •      Revenue in the range of $1.025 billion to $1.080 billion

       •      Net Income in the range of $110 million to $116 million

       •      Adjusted EBITDA in the range of $245 million to $255 million

       •      Estimated tax rate of 25% to 27% for the full year

       •      Adjusted Diluted Earnings per Share of $2.25 to $2.40

       131.    The Q1 2018 Press Release also discussed changes in the Canadian regulatory

landscape and juxtaposed CURO’s Q1 2018 results to the previous year’s financial results, noting

decreasing single-pay revenue and greater open-end loan balances as a result of the Company’s

transition single-pay loans to installment and open-end loans:

       Single-Pay revenues were flat year-over year. The effect of Single-Pay receivables
       growth was offset by regulatory changes in Ontario, Canada. Open-End revenues
       rose 52.0% on organic growth in the U.S. and the introduction of Open-End
       products in Virginia and Canada.

                                              ***

       Open-End loan balances increased by $25.9 million compared to March 31, 2017
       from year-over-year growth in Kansas and Tennessee of 12.2% and 8.6%,
       respectively, the 2017 launch of Open-End in Virginia and conversion in the fourth
       quarter of 2017 of a portion of Canada Unsecured Installment loans to Open-End
       loans. The provision for losses and Open-End Allowance for loan losses as a
       percentage of Open-End gross loans receivable remained consistent with the
       previous quarter.

                                              ***

       Single-Pay revenue and combined loans receivable during the three months ended
       March 31, 2018 were affected primarily by regulatory changes in Canada (rate
       changes in Ontario and British Columbia) and continued product shift from Single-
       Pay to Installment and Open-End loans in all countries.




                                                37
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 38 of 62 PageID #: 38




       132.   Juxtaposing CURO’s Q1 2018 Canadian sector results to the same period in 2017,

the Q1 2018 Press Release stated:

       Revenue in Canada was impacted by the product transition in Alberta from Single-
       Pay loans to Unsecured Installment and Open-End loans and the impact of
       regulatory rate changes in Ontario and British Columbia. Canada revenue improved
       $4.7 million, or 11.3% to $46.3 million for the three months ended March 31, 2018
       from $41.6 million in the prior year period. On a constant currency basis, revenue
       was up $2.6 million, or 6.3%.

                                               ***

       The provision for losses increased $2.3 million or 22.7% to $12.6 million for the
       three months ended March 31, 2018 compared to $10.2 million in the prior year
       period, primarily due to relative loan volumes and mix shift from Single-Pay loans
       to Unsecured Installment and Open-End loans. On a constant currency basis,
       provision for losses increased $1.8 million, or 17.2%.

                                               ***

       Operating expenses increased $1.6 million, or 45.5%, to $5.0 million in the three
       months ended March 31, 2018, from $3.4 million in the prior year period, due to .
       . . expansion of the LendDirect business, and product shifts from Single-Pay loans
       to Unsecured Installment and Open-End loans.

       133.   Prior to the market’s opening on April 27, 2018, the Individual Defendants

conducted a conference call to elaborate on CURO’s operations and Q1 2018 financial results.

During the call, Individual Defendants Baker, Dean, and Gayhardt spoke positively about the

Company’s financial results, the Company’s operations, and the single-pay loan to open-end loan

transition. Gayhardt went as far to credit the Company’s transition out of single-pay products as

one of the “key drivers” of the Company’s “growth” and stated:

       Current 4 key drivers for this growth: First is the continued mix shift in our products
       to install the (inaudible) lines of credit, which, together, accounted for 71.4% of our
       total revenue, up from 57.2% in the prior year quarter. . . .




                                                 38
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 39 of 62 PageID #: 39




       134.     Individual Defendant Gayhardt also elaborated on “anticipated” regulatory changes

and their impact on Ontario single-pay loans, and he assured the market of the ongoing “viability”

of Ontario’s single-pay product:

       In Canada, new rules came into effect in Ontario and lowered the maximum rate
       from $18 per $100 lent to $15 per $100 lent effective January 1 of this year. And
       we’re working to incorporate a new extended payment plan and an ability to repay
       guideline for release on July 1. We had anticipated these changes and believe that
       Single-Pay lending remains viable in Ontario, although we will continue to expand
       our Installment and Open-End offerings in Ontario and other provinces.

       135.     Gayhardt concluded his prepared remarks by stating, “we’re very happy to affirm

the guidance we gave you in January” and assured investors that “I’m relatively certain we have

a much higher degree of confidence in delivering on those numbers, and we look forward to

discussing guidance in more detail after our June quarter.”

       136.     Individual Defendant Dean also stated that CURO was “affirming full year 2018

adjusted earnings guidance” and declared that the Company “continue[d] to anticipate revenue in

the range of $1.025 billion to $1.080 billion and with continued solid growth in the U.S. and U.K.

being offset partially by declines in Canada from the additional regulatory changes in the middle

of the year.”

       137.     Individual Defendant Dean further “affirm[ed] adjusted EBITDA in the range of

$245 million to $255 million, adjusted net income in the range of $110 million to $116 million

and adjusted diluted earnings per share in the range of . . . $2.25 to $2.40.”

       138.     Moreover, Individual Defendant Gayhardt clearly conveyed to shareholders that

upfront provisioning (to account for increased credit losses) associated with the transition to open-

end loans was already “anticipated” and factored into the Company’s “2018 forecast” and

“guidance,” stating:




                                                 39
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 40 of 62 PageID #: 40




         Canada, as you mentioned, we are seeing much more pronounced kind of mix shift
         from Single-Pay to Installment. We went through that in Alberta. We’re growing
         the LendDirect business in the stores, [went] online in Ontario, which is about 2/3
         of our overall Canadian business. You’ll start to see more of that as well, so there’ll
         be some of that provisioning, but I think we’re -- we had anticipated that and
         when we developed our forecast and our guidance, we -- there’s nothing really
         going on in terms of mix shift or the overall kind of growth trends, it’s that it’s
         out of line with our forecast.

         139.   During the same call, Gayhardt assured shareholders that the transition in Canada

from single-pay loans to open-end loans would occur “over the next couple years,” rather than

occurring rapidly or imminently:

         So Canada is 13%, Canada Single-Pay is 13% of total revenue, that’s down from
         15% last year. I suspect you’ll see that Canada number probably cut in half over
         the next couple of years and maybe even go lower than that depending on how --
         what the take-up rate and success rate of our line of credit product is there. . . .

         And Canada, I suspect that 13% will be cut in half over the next couple of years as
         well. So you could see 23% between Canada and U.S. Single-Pay revenue. I think
         you could see that number go, that combined number go below 10% in the next
         couple of years.

         140.   On May 3, 2018, the Individual Defendants caused CURO to file its Form 10-Q

(“10-Q Q1 2018”), which confirmed the Company’s previously announced financial results and

financial position.

         141.   The 10-Q Q1 2018 also represented that management’s disclosures, controls, and

procedures were effective: “Based on an evaluation of our disclosure controls and procedures as

of the end of the period covered by this report conducted by our management, with the participation

of the Chief Executive Officer and Chief Financial Officer, the Chief Executive Officer and Chief

Financial Officer concluded that these controls and procedures were effective as of March 31,

2018.”

         142.   The 10-Q Q1 2018 elaborated on the Canadian segment, stating:




                                                   40
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 41 of 62 PageID #: 41




       Revenue in Canada was impacted by the product transition in Alberta from Single-
       Pay to Unsecured Installment and Open-End loans and the impact of regulatory rate
       changes in Ontario and British Columbia. Canada revenue improved $4.7 million,
       or 11.3% to $46.3 million for the three months ended March 31, 2018 from $41.6
       million in the prior year period. On a constant currency basis, revenue was up $2.6
       million, or 6.3%.

                                               ***

       The provision for losses increased $2.3 million, or 22.7% to $12.6 million in the
       three months ended March 31, 2018 from $10.2 million in the prior year period,
       primarily due to relative loan volumes and the mix shift from Single-Pay loans to
       Unsecured Installment and Open-End loans. On a constant currency basis,
       provision for losses increased $1.8 million, or 17.2%.

                                               ***

       Operating expenses increased $1.6 million, or 45.5%, to $5.0 million in the three
       months ended March 31, 2018, from $3.4 million in the prior year period, due to
       increased collections and customer support payroll expenses from seasonality,
       increased volumes, expansion of the LendDirect business, and product shifts from
       Single-Pay loans to Unsecured Installment and Open-End loans. On a constant
       currency basis, operating expenses increased $1.3 million, or 39.2%.

       143.    On May 14, 2018, the Individual Defendants caused CURO to file a Registration

Statement on Form S-1 with the SEC for the Secondary Offering, and on May 17, 2018, caused

CURO to file its prospectus (together, the “Secondary Offering Documents”). The Secondary

Offering Documents incorporated by reference the Company’s Q1 2018 Press Release and 10-Q

Q1 2018, which (i) misrepresented and failed to disclose the adverse effects that the transition from

single-pay to installment and open-end loans in Canada would have on CURO’s financial results;

(ii) failed to disclose that the transition to open-end loans would cannibalize single-pay revenue,

i.e., many open-end customers would have been single-pay customers but for the Company’s

transition; (iii) rather than being cut in half “over a couple of years,” Canadian single-pay revenue

would be reduced by 50% from Q3 2017 to Q3 2018; and (iv) the Company’s disclosure controls




                                                 41
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 42 of 62 PageID #: 42




were not operating effectively, directly contravening management’s representations which

affirmed the effectiveness of the Company’s disclosure controls and procedures in 10-Q Q1 2018.

       B.      Financial Results for Second Quarter 2018

       144.    On July 30, 2018, the Individual Defendants caused CURO to submit a press release

announcing its financial results for the quarter ended June 30, 2018 (the “Q2 2018 Press Release”).

In the Q2 2018 Press Release, Gayhardt once again conveyed his “confidence” that CURO would

meet its “full year guidance,” stating:

       We are pleased to announce year-over-year loan growth of 26.9% and sequential
       loan growth of 14.1%, adjusted earnings growth in the first half of 2018 of 18.9%,
       and the execution of a milestone bank partner agreement that allows us to expand
       our lending footprint in the U.S. Our momentum, improvement in credit metrics
       and solid loan growth has further bolstered our confidence in our full year earnings
       guidance.

       145.    The Q2 2018 Press Release re-affirmed CURO’s 2018 guidance for adjusted net

income, adjusted EBITDA, and adjusted diluted EPS, but did not disclose material facts regarding

the Company’s transition from payday loans to installment and open-end loans. CURO assured

the market that any “accelerated open-end growth” was having a negligible effect on the

Company’s single-pay balances.

       146.    Prior to the market’s opening on July 31, 2018, the Individual Defendants led a

conference call to talk about CURO’s operations and Q2 2018 financial results. During this

conference call, Individual Defendants Gayhardt, Dean and Baker spoke positively about CURO’s

transition from payday loans to open-end loans and the Company’s financial results. Gayhardt

spoke about CURO’s second quarter from an “operational standpoint” and noted the “successful

introduction” of the transition in Ontario, and stated:

       We made great progress on . . . the early stage of a very successful introduction
       transition of a big part of our Ontario lending business of the legacy single-pay loan
       product to a line of credit that’s been very well-received by our customers.



                                                 42
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 43 of 62 PageID #: 43




       We’ll unpack the Ontario transition in some detail later on, but it’s a big
       undertaking that’s going very well and is running well ahead of schedule. We did
       all this while maintaining our credit and other financial disciplines. These are big
       projects that require many people from many departments to work together, and
       we’re incredibly proud of all of our CURO team members for giving this a huge
       effort this quarter.

       147.    Individual Defendant Gayhardt stated that the payday loan to open-end loan

transition was “too fluid” to “completely discount a bit of downside risk” on CURO’s full-year

2018 guidance, but nonetheless cushioned investors’ concerns about any adverse impact to the

Company’s financial position by re-affirming the Company’s full-year 2018 guidance. Gayhardt

remarked about CURO’s “high degree of confidence” in achieving guidance. Gayhardt also

conveyed to investors that there was a “good likelihood” that the Company would meet and “come

out ahead” on the 2018 earnings guidance:

       We are affirming our guidance today . . . we have a very high degree of confidence
       in achieving our guidance objections. And, obviously, today we’re about 60% of
       the way through the year, so that certainly helps. And our confidence in our core
       business and products is very high. It’s probably just that the Canadian product
       transition and the U.K. affordability issue are both too fluid for us to completely
       discount a bit of downside risk on both those fronts.

       So looking at our current forecast, we expect our Canadian and U.K. operations to
       fall short of our operating earnings plan for the full year 2018 in the range of $10
       million -- that’s U.S. $10 million. So sitting here today, we do think, as I just
       mentioned, the U.S. business will be able to make – to more than make up for these
       projected international shortfalls, and we believe that there’s a good likelihood that
       we’ll come out ahead on our internal forecasts and our published guidance.

       148.    Furthermore, Gayhardt relayed to shareholders that the Company had “moved up”

the commencement of the Ontario transition from 2019 to Q2 2018, but he concealed from the

market that the majority of the Ontario transition had already occurred as of July 31, 2018 and that

the transition made the Company’s FY 2018 guidance unattainable. Specifically, Gayhardt stated:

       First, in Canada, as I mentioned earlier, ongoing changes in the provincial
       regulation of single-pay lending in Canada, coupled with our growing



                                                43
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 44 of 62 PageID #: 44




       competencies in marketing, underwriting and servicing line of credit products,
       brought us to the decision to accelerate the transition of our product offerings,
       particularly in Ontario, which accounts for about 2/3 of our Canadian revenue.

       Although we anticipated introducing a line of credit product in our Ontario
       locations during 2019, early test results we initiated in February of this year were
       incredibly favorable in terms of acquisition costs, credit performance, take-up rates,
       line utilization, and really the whole deal, so we moved up our -- we simply moved
       up our conversions schedule.

                                               ***

       So what does that mean? It means higher earning asset balances in our line of
       credit portfolio in Canada than previously forecasted, but lower yields and lower
       revenue while the book builds and higher provision when larger balance dollars
       are originated.

       We started the quarter with just over $53 million in non-single-pay – these are all
       U.S. dollars, by the way. We started the quarter with just over $53 million in non-
       single-pay balances, and we ended the quarter with $74.7 million, and having
       booked the kind of larger marketing and convergence plan in late June, the balances
       today sit at over $115 million, so great growth, all driven by tremendous customer
       communication and service by our store and call center teams in Canada.

       149.   On August 2, 2018, the Individual Defendants caused the Company to submit Form

10-Q (“10-Q Q2 2018”) with the SEC, which stated the following:

       Single-Pay revenues were affected primarily by regulatory changes in Canada
       (rate changes in Alberta, Ontario and British Columbia) and continued product
       shift from Single-Pay to Installment and Open-End loans in all countries. Open-
       End revenues rose 72.2% on organic growth in the U.S. and the introduction of
       Open-End products in Virginia and Canada. Open-End adoption in Canada
       accelerated this quarter as related loan balances grew $34.3 million sequentially
       from the first quarter. Even with the accelerated Open-End growth, Single-Pay
       balances in Canada only shrank sequentially by $1.4 million.

                                               ***

       Canada revenue improved $3.4 million, or 7.9%, to $47.0 million for the three
       months ended June 30, 2018 from $43.6 million in the prior year period. On a
       constant currency basis, revenue was up $1.6 million, or 3.6%. Revenue growth in
       Canada was impacted by the product transition from Single-Pay loans to Unsecured
       Installment and Open-End loans and the impact of regulatory rate changes in
       Alberta, Ontario and British Columbia.




                                                44
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 45 of 62 PageID #: 45




       Single-Pay revenue decreased $1.6 million, or 4.6%, to $33.3 million for the three
       months ended June 30, 2018 and Single-Pay ending receivables decreased $1.1
       million, or 2.2%, to $47.3 million from $48.4 million in the prior year period due
       to mix shift in Ontario where we launched Open-End loans in the fourth quarter of
       2017.

       Canadian non-Single-Pay revenue increased $5.0 million, or 58.4%, to $13.7
       million compared to $8.6 million the same quarter a year ago on $31.9 million, or
       74.5%, growth in related loan balances. The increase was primarily related to the
       launch of Open-End products in Alberta and Ontario in the fourth quarter of 2017.

       The provision for losses increased $4.1 million, or 39.4%, to $14.4 million for the
       three months ended June 30, 2018 compared to $10.3 million in the prior year
       period, because of upfront provisioning on relative loan volumes (total Open-End
       and Installment loans grew sequentially by $20.9 million this second quarter
       compared to $10.9 million in the second quarter of 2017), and mix shift from
       Single-Pay loans to Unsecured Installment and Open-End loans. On a constant
       currency basis, provision for losses increased $3.5 million, or 33.7%.

IX.    REVELATION OF THE TRUTH

       150.   On October 24, 2018, the Individual Defendants caused CURO to report its

financial results for Q3 2018. CURO reported revenue of $283 million, adjusted diluted EPS of

$0.23, and a year-over-year earnings decline “primarily due to required up-front provisioning.”

       151.   Gayhardt divulged in the accompanying press release that CURO’s results were

“particularly affected by the acceleration of Open-End loan product in Canada” and “[t]he related

upfront loan loss provisioning,” which caused Canadian “net revenue and Adjusted EBITDA to

drop by $10.9 million and $13.2 million sequentially.” Canadian revenue also declined 8.8% year-

over-year “primarily due to the continued product mix shift from Single-Pay,” which was affected

“primarily by regulatory changes in Canada (rate changes in Alberta, Ontario and British

Columbia) leading to a shift to Open-End loans as well as a continued general product shift from

Single-Pay to Installment and Open-End loans in all countries.”

       152.   Just months earlier the Individual Defendants’ stated that CURO had “a very high

degree of confidence” in not only achieving but also exceeding the full-year 2018 guidance.



                                               45
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 46 of 62 PageID #: 46




Despite these monumental representations a few months earlier, in an abrupt-manner the Company

significantly cut its adjusted EPS guidance for 2018 to $1.84 to $1.88, down from $2.25 to $2.40,

lowered adjusted net income guidance to $88 million to $91 million, down from $110 million to

$116 million, and cut adjusted EBITDA guidance to $215 million to $218 million, down from

$245 million to $255 million.

       153.    During CURO’s Q3 2018 earnings conference on October 25, 2018, Gayhardt

stated “that this quarter fell short of our expectations, and probably your expectations, and quite

simply, is not up to our standards.” Gayhardt divulged that nearly the entirety of the operating

earnings shortfall related to the Company’s “ongoing Canadian product migration and increased

loan loss provision related to higher-than-expected loan growth,” confirmed that “[b]y far the

biggest impact to quarterly results was the ongoing product migration in Canada, specifically in

the province of Ontario,” and revealed that the Company was “dramatically reducing [its]

Canadian Single-Pay revenue.”

       154.    Gayhardt also confirmed that “we completed the transition to [open-end] in Ontario

and Alberta.” In contrast to the Individual Defendants’ prior representations that the loss provision

in the second half of the year would run “about even” with revenue, the Company reported “loan

loss as a percentage of revenue at 52.9%.” Defendant Gayhardt reiterated that a “significant part”

of the reduction in 2018 EPS guidance “relates to the allowance builds for line of credit product,”

i.e., the up-front provisioning required for open-end loans.

       155.    Gayhardt implicitly admitted that given the rapid transition to open-end loans in

Canada, the Individual Defendants knew that CURO’s full-year 2018 earnings guidance was

unachievable when it was re-affirmed on April 27 and July 31, 2018. Gayhardt stated: “we did a

less than stellar job of explaining in our – probably our July call or even back into our April call .




                                                 46
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 47 of 62 PageID #: 47




. . the impact of this . . . in the near term . . . we probably didn’t lay it out for everybody as explicitly

as we probably should have.

        156.    Defendants further disclosed that instead of phasing out single-pay loans over the

course of a few years, the “transition to line of credit in Ontario and Alberta . . . was complete.”

        157.    Upon these revelations, CURO’s stock price plummeted from $22.87 per share on

October 24, 2018 to a close of $15.18 on October 25, 2018, a 34% decrease.

        A.      The Individual Defendants’ Deception Toward Shareholders is Confirmed

        158.    Individual Defendants Gayhardt, Dean and Baker spoke at the Stephens Conference

on November 8, 2018. At the event, Gayhardt confirmed that the Individual Defendants decided

in Q1 2018 to accelerate the transition from single-pay loans to open-end loans in Ontario from

2019 to 2018 and that the Individual Defendants deliberately decided not to moderate the rapidity

of the loan transition despite knowing that they could have done so.

        159.    Further, Gayhardt confirmed that the majority of the Ontario loan transition

occurred in “May . . . June in honest,” which was months before the Individual Defendants’

deception during the second quarter earnings press release and conference call on July 30 and 31,

2018.

        160.    On January 31, 2019, the Individual Defendants caused the Company to report its

financial results for the fourth quarter 2018 (“Q4 2018”) and the year-ended December 31, 2018,

divulging that revenue from single-pay loans in Canada comprised only 7% of the Company’s

total revenue for Q4 2018, compared to 14.6% for the same time period in 2017. For full-year

2018 single-pay loans had decreased to 10% of the Company’s total revenue, from 15% the prior

year.




                                                     47
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 48 of 62 PageID #: 48




        161.   On March 18, 2019, the Individual Defendants caused CURO to file the Form 10-

K for the fiscal year ended December 31, 2018 (“2018 10-K”). The 2018 10-K concedes that the

accelerated shift to open-end loans in Canada “came at the expense of single-pay loan balances”

and that CURO’s “disclosure controls and procedures were not effective” as of December 31,

2018.

        162.   On May 6, 2019, the Individual Defendants caused CURO to file its Form 10-Q

(“10-Q Q1 2019”), which divulged that CURO had “received an inquiry from the SEC regarding

the Company’s public disclosures surrounding its efforts to transition the Canadian inventory of

products from Single-Pay loans to Open-End loans.”

X.      THE SECURITIES CLASS ACTION

        163.   In 2018, the Securities Class Action was filed in the United States District Court

for the District of Kansas. The consolidated complaint in the Securities Class Action names

CURO, Individual Defendants Gayhardt, Rippel, Faulkner, and McKnight, and the FFL

Defendants as defendants. The Securities Class Action concerns the same events described herein

and defines the Class Period as between April 27, 2018 and October 24, 2018, inclusive.

        164.   On December 3, 2019, the District Court rejected in full the defendants’ motion to

dismiss the Securities Class Action.      The court held, based on the operative complaint’s

allegations, that there were indicia that Gayhardt, Rippel, Faulkner, McKnight, and the FFL

Defendants defrauded CURO shareholders during the Class Period. In denying the defendants’

motion, the court held the following:

        Specifically, plaintiffs allege that defendants effectively admitted that they did a
        poor job explaining the near-term negative impact of the transition; that they
        decided to accelerate the transition to complete it in the second and third quarters
        of 2018, with that transition begun by June 2018; that most of the resulting losses
        occurred in July 2018 prior to the reaffirmance of the 2018 guidance at the end of
        that month; that the impact could have been lessened if the transition had occurred
        over a longer period, but that they decided against installing any such “speed


                                                48
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 49 of 62 PageID #: 49




       bumps”; and that their disclosure controls were not effective. Defendants argue that
       they did not in those statements admit to committing fraud or to making knowingly
       false statements. Defendants have not argued or shown, however, that their post-
       period statements are not relevant. The Court agrees with plaintiffs that these facts
       do support an inference that defendants were at least reckless in failing to
       disclose that the decision to accelerate the transition would call into question the
       accuracy of the 2018 guidance.

                                                ***

       Plaintiffs thus do not rely on one or two facts in alleging scienter, but rather have
       alleged a number of facts that support an inference of scienter for different
       reasons. Defendants have attempted to attack those facts individually, but they have
       not persuaded the Court that the allegations, considered in their totality, are
       insufficient.

                                                ***

       Plaintiffs argue that the importance of that business creates an inference that
       defendants would have been closely monitoring that impact and thus would have
       appreciated the true short-term financial effect of the transition (thus supporting an
       inference of scienter) … The Court agrees with plaintiffs that the importance of
       this business does support an inference that defendants closely monitored the
       transition and its effects, and thus supports an inference of scienter here.

                                                ***

       Plaintiffs allege that defendants knew that the transition away from single-pay loans
       in Ontario would be successful (and thus would negatively impact short-term
       performance) based on the following facts: the transition coincided with a
       traditional time of increased demand; data showed a preference for open-end loans;
       defendants gained experience and data from the test transitions in Alberta and one
       market in Ontario; the company had data on the targeted customers; the transition
       targeted a particularly vulnerable demographic; defendants knew that the transition
       would affect loan loss provisioning; and the company aggressively marketed the
       transition. Defendants call such allegations speculative and note that plaintiffs did
       not include detailed allegations concerning the data that defendants received.
       Nevertheless, defendants have not provided any basis to ignore these allegations,
       which do support plaintiffs’ argument in favor of scienter.

       165.    The District Court stated the following in finding scienter against all defendants:

“Plaintiffs thus do not rely on one or two facts in alleging scienter, but rather have alleged a number

of facts that support an inference of scienter for different reasons. Defendants have attempted to




                                                  49
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 50 of 62 PageID #: 50




attack those facts individually, but they have not persuaded the Court that the allegations,

considered in their totality, are insufficient.”

XI.     DAMAGES SUFFFERED BY CURO

        166.    As a direct and proximate result of the Individual Defendants’ conduct, CURO will

lose and expend significant sums on money.

        167.    Such expenditures include, but are not limited to, legal fees associated with the

sustained Securities Class Action filed against the Company and the Individual Defendants, and

any internal investigations, and amounts paid to outside lawyers, accountants and investigators in

connection thereto.

        168.    Moreover, these expenditures include, but are not limited to, hefty compensation

packages paid to and arranged for certain of the Individual Defendants who breached their

fiduciary duties to the Company and are responsible for further wrongdoings against the Company.

        169.    As a direct and proximate result of the Individual Defendants’ conduct, CURO has

also suffered and will continue to suffer loss of revenues and profits, loss of reputation and

goodwill, as well as a “liar’s discount” that will infect the Company’s stock in the future due to

the Individual Defendants’ misrepresentations and breaches of fiduciary duties.

XII.    DERIVATIVE ALLEGATIONS

        170.    Plaintiff brings this action derivatively and for the benefit of CURO to redress

injuries suffered, and to be suffered, as a result of Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of CURO, abuse of control, waste of corporate assets,

unjust enrichment, insider trading, the aiding and abetting thereof, and violations of the federal

securities laws.

        171.    CURO is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would otherwise not have.


                                                   50
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 51 of 62 PageID #: 51




          172.   Plaintiff is a current shareholder of CURO and was a shareholder of the Company

during the period of the Individual Defendants’ wrongdoing alleged herein.             Plaintiff will

adequately and fairly represent the interests of CURO in enforcing and prosecuting its rights.

XIII. DEMAND FUTILITY ALLEGATIONS

          173.   Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

          174.   A pre-suit demand on the Board of CURO is futile and, therefore, excused. As of

the filing of this action, the Board is comprised of the following eleven individuals: Individual

Defendants Faulkner, Frawley, Gayhardt, Kirchheimer, Masto, McKnight, Rippel, Williams, and

Winterhof (each of whom has served on the Board since at least April 2018) (for purposes of this

section, these Defendants are referred to as the “Director Defendants”), and non-parties Gillian

Van Schaick and Elizabeth Webster (these two directors joined after the Individual Defendants’

misconduct described herein).

          175.   Given the factual allegations set forth herein, Plaintiff has not made a demand on

the Board to bring this action against the Individual Defendants. A pre-suit demand on the Board

would be futile as there is reason to doubt that a majority of the members of the Board are capable

of making an independent and/or disinterested decision to initiate and vigorously pursue this

action.

          176.   Under Delaware law, a shareholder derivative plaintiff need only demonstrate

reason to doubt that a majority of the directors are disinterested or objective in order to establish

pre-suit demand excusal. As set forth herein, Plaintiff has adequately alleged that there is reason

to doubt that at least six current directors of CURO are capable of disinterestedly and

independently considering a demand to initiate and vigorously prosecute this action.




                                                 51
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 52 of 62 PageID #: 52




       177.    First, the Board’s decision to approve the Secondary Offering was not the product

of a good faith exercise of business judgment and is not protected by the business judgment rule.

Instead, the Board’s decision is subject to the “entire fairness” standard, which the Director

Defendants cannot meet. The Company’s public filings clearly admit that CURO is controlled by

the Founder Defendants (Faulkner, Rippel, and McKnight) and the FFL Defendants, and that they

collectively had the ability to elect all of the members of CURO’s Board and “thereby control[led]

[CURO’s] policies and operations, including the appointment of management.” Accordingly, the

Founder Defendants and the FFL Defendants exerted actual control over both CURO and the

Board throughout the Relevant Period.

       178.    As the Company’s 2019 10-K explicitly states:

       Friedman Fleischer & Lowe Capital Partners II, L.P. and its affiliated investment
       funds (“FFL Holders”) and the original founders of the company (“Founder
       Holders”) together own more than 50% of our common stock, and their interests
       may conflict with ours or yours in the future.

       At December 31, 2019, FFL Holders and Founder Holders owned approximately
       11.8% and 47.7%, respectively, of our outstanding common stock. As a result, the
       FFL Holders and the Founder Holders collectively have the ability to elect all of
       the members of our Board of Directors and thereby control our policies and
       operations, including the appointment of management. . . .

       179.    Pursuant to the Secondary Offering, Founder Defendants Faulkner and McKnight

and the FFL Defendants received substantial profits at artificially inflated prices. Founder

Defendants Faulkner and McKnight each received $11 million in proceeds. Moreover, the FFL

Defendants sold CURO stock in the Secondary Offering for proceeds totaling $76 million. These

Defendants received a personal financial benefit to the detriment of CURO. Because the Founder

Defendants controlled the Board, they possessed the power to demand that the Board approve the

Secondary Offering and had the power to require the remainder of the Board to sign the false and

misleading Form S-1 in order to conduct the Secondary Offering.



                                               52
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 53 of 62 PageID #: 53




       180.    Second, an overwhelming majority (nine out of eleven) of CURO’s present

directors – Director Defendants Faulkner, Frawley, Gayhardt, Kirchheimer, Masto, McKnight,

Rippel, Williams and Winterhof – are interested based on a substantial likelihood of liability given

the admissions by Gayhardt during the October 25, 2018 earnings conference call, wherein

Gayhardt apologized to stockholders for doing a “less than stellar” job “explain[ing]” the “near

term” negative impact of the transition during the Company’s April 27, 2018 and July 31, 2018

conference calls. Gayhardt further conceded that despite re-affirming guidance on July 30, 2018

and July 31, 2018, the “majority” of the losses stemming from the Ontario transition (which caused

the Company to alter its FY18 guidance) actually occurred in “July” of 2018, before the Individual

Defendants reaffirmed guidance. Accordingly, the only reasonable inference to be drawn from the

allegations set forth herein is that Director Defendants Faulkner, Frawley, Gayhardt, Kirchheimer,

Masto, McKnight, Rippel, Williams and Winterhof either knew of and approved the dissemination

of public statements of false, unattainable guidance (in the 10-Q Q1 2018; the 10-Q Q2 2018; and

the S-1) and/or decided not to correct such false statements in a timely manner, and/or consciously

disregarded others’ failure to correct such false statements in a timely manner. The Board is

obligated to provide stockholders with truthful and accurate communications. These nine Director

Defendants knowingly permitted false information to be presented to shareholders, and demand is

therefore futile as to Director Defendants Faulkner, Frawley, Gayhardt, Kirchheimer, Masto,

McKnight, Rippel, Williams and Winterhof.

       181.    Third, Director Defendants Faulkner, Frawley, Gayhardt, Kirchheimer, Masto,

McKnight, Rippel, Williams and Winterhof violated their non-exculpable fiduciary duties of

loyalty and good faith and they violated CURO’s Ethics Code. CURO’s ethics code must be

adhered to by all Board members. The Ethics Code places regulations on the Director Defendants




                                                53
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 54 of 62 PageID #: 54




behavior, requiring each of them to ensure that the Company’s public SEC filings were “full, fair,

accurate, timely and understandable.” Clearly, Director Defendants Faulkner, Frawley, Gayhardt,

Kirchheimer, Masto, McKnight, Rippel, Williams and Winterhof breached their fiduciary duties

and violated their duties under the Company’s Ethics Code.

       182.    Fourth, Director Defendants Gayhardt, Rippel, Faulkner and McKnight are named

as individual defendants in the Securities Class Action, and in said action, the United States District

Court for the District of Kansas denied in full the defendants’ motion to dismiss despite the

operative complaint’s materially heightened pleading standards pursuant to the PSLRA. Director

Defendants Gayhardt, Rippel, Faulkner and McKnight each face a substantial likelihood of

liability in the Securities Class Action and cannot exercise disinterested and independent

judgement regarding whether CURO should initiate this action.

       183.    Fifth, the Board has stated in the Company’s public filings that Director Defendant

Gayhardt lacks independence as he is the Company’s President and CEO. This was stated in

CURO’s most recent Proxy Statement on Form DEF 14A. Accordingly, there is further reason to

doubt Gayhardt’s independence.

       184.    Sixth, the Board has stated in CURO’s public filings, such as in the Proxy Statement

on Form DEF 14A, that Director Defendants Faulkner, McKnight and Rippel lack independence

because they “previously served as officers of the Company.” Moreover, CURO conducted related

party transactions with Founder Defendants Faulkner, McKnight, and Rippel each year through

real estate leases. These Founder Defendants co-own a separate company which leases corporate

office, collection office and certain retail store space to CURO annually for $3.4 million. In other

words, Founder Defendants Faulkner, McKnight, and Rippel have and continue to personally

receive CURO-derived revenues as part of the revenues generated in their independent business




                                                  54
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 55 of 62 PageID #: 55




enterprise. Accordingly, there is also reason to doubt the independence of Founder Defendants

Faulkner, McKnight and Rippel.

       185.    Seventh, Director Defendants Williams, Frawley and Kirchheimer are interested as

they each face a substantial likelihood of liability given their conduct as members of the Audit

Committee. Director Defendants Williams, Frawley and Kirchheimer, as members of the Audit

Committee, were required to assist the Board in monitoring, among other things, the integrity of

the financial statements, reporting processes, and internal controls of the Company. Director

Defendants Williams, Frawley and Kirchheimer were also required to discuss earnings press

releases, discuss financial information and earnings guidance furnished to market analysts, and to

review the effectiveness of the Company’s internal controls over financial reporting. Director

Defendants Williams, Frawley and Kirchheimer caused and/or permitted CURO to have and

maintain ineffective internal controls over financial reporting, thereby causing and/or permitting

the Company to disseminate false and materially misleading statements. This proposition is

strengthened by CURO’s 2018 10-K statement that its “disclosure controls and procedures were

not effective” as of December 31, 2018. Director Defendants Williams, Frawley and Kirchheimer

breached their non-exculpable fiduciary duties by transgressing their obligations under the Audit

Committee Charter, thereby subjecting each of them to a substantial likelihood of liability and

rendering them unable to make a disinterested decision as to whether CURO should commence a

lawsuit.

                                            COUNT I

               Against the Individual Defendants for Breach of Fiduciary Duty

       186.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.




                                                55
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 56 of 62 PageID #: 56




       187.     As CURO’s directors and top officers, the Individual Defendants owed to the

Company the duty to exercise candor, good faith, and loyalty in the management and

administration of CURO’s business and affairs. Each of the Individual Defendants violated and

breached their fiduciary duties of candor, good faith, loyalty, reasonable inquiry, oversight, and

supervision by causing false and misleading statements and omissions of material fact to be

disseminated.

       188.     Also, in breach of their fiduciary duties, the Individual Defendants failed to

maintain internal controls.

       189.     As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, CURO has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       190.     Plaintiff on behalf of CURO has no adequate remedy at law.

                                             COUNT II

                   Against the Individual Defendants for Unjust Enrichment

       191.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       192.     By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, CURO.

       193.     All the payments and benefits provided to the Individual Defendants were at the

expense of CURO. The Company received no benefit from these payments.

       194.     Plaintiff, as a shareholder and a representative of CURO, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits, benefits and other




                                                 56
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 57 of 62 PageID #: 57




compensation procured by the Individual Defendants due to their wrongful conduct and breach of

their fiduciary and contractual duties.

          195.   Plaintiff on behalf of CURO has no adequate remedy at law.

                                                COUNT III

                  Against the Individual Defendants for Waste of Corporate Assets

          196.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

          197.   The wrongful conduct alleged concerning the dissemination of false and materially

misleading statements was continuous and interlinked during the Relevant Period and caused

significant damages to CURO.

          198.   As a result of the wrongdoings, the Director Defendants wasted corporate assets

by, inter alia: (i) paying lavish compensation and bonuses to certain of its officers; (ii) awarding

self-interested stock options to certain officers and directors; and (iii) sustaining potentially

millions of dollars of legal liability and/or the costs required to defend the ongoing Securities Class

Action.

                                                COUNT IV

                        Against the Individual Defendants for Abuse of Control

          199.   Plaintiff incorporates by reference and re-alleges each and every allegation set

above, as though fully set forth herein.

          200.   The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence CURO, for which they are legally responsible.




                                                  57
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 58 of 62 PageID #: 58




       201.    As a direct and proximate result of the Individual Defendants’ abuse of control,

CURO has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, CURO has

sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

       202.    Plaintiff on behalf of CURO has no adequate remedy at law.

                                            COUNT V

Against Defendants Gayhardt, Rippel, Faulkner and McKnight For Contribution Under
                       §§10(b) and 21D of The Exchange Act

       203.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       204.    This claim is brought derivatively on behalf of CURO for contribution and

indemnification against Individual Defendants Gayhardt, Rippel, Faulkner and McKnight, each of

whom are defendants in the Securities Class Action.

       205.    CURO is a defendant in the Securities Class Action, which brings claims under the

federal securities laws for, among other things, violations of §10(b) of the Exchange Act. If CURO

is found liable for violating the federal securities laws, the Company’s liability will arise, in whole

or in part, from the intentional, knowing, or reckless acts or omissions of Individual Defendants

Gayhardt, Rippel, Faulkner and McKnight, as alleged herein. CURO is entitled to receive

contribution from those defendants in connection with the Securities Class Action.

       206.    As “controllers” of the Company, Individual Defendants Gayhardt, Rippel,

Faulkner and McKnight had the power and/or ability to, and did, directly or indirectly control or

influence the Company’s business operations and financial affairs, including the content of public

statements about CURO, and had the power and/or ability, directly or indirectly, to control or



                                                  58
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 59 of 62 PageID #: 59




influence the specific corporate statements and conduct that violated §10(b) of the Exchange Act

and SEC Rule 10b-5 promulgated thereunder.

       207.    Individual Defendants Gayhardt, Rippel, Faulkner and McKnight are also liable

under §10(b) of the Exchange Act, 15 U.S.C. §78j(b), pursuant to which there is a private right of

action for contribution, and §21D of the Exchange Act, 15 U.S.C. §78u-4, which governs the

application of any private right of action for contribution asserted pursuant to the Exchange Act.

       208.    Accordingly, CURO is entitled to all appropriate contribution or indemnification

from Individual Defendants Gayhardt, Rippel, Faulkner and McKnight, who are responsible for

exposing CURO to liability under the federal securities laws.

                                           COUNT VI

              Against Defendants Faulkner and McKnight For Insider Trading

       209.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       210.    By reason of their positions as directors, Individual Defendants Faulkner and

McKnight had access to and knew material information regarding CURO and knew that public

disclosure of this information would adversely affect the market price of CURO stock.

       211.    Individual Defendants Faulkner and McKnight used CURO’s non-public

information in breach of their fiduciary duties to conduct the Secondary Offering and to sell CURO

shares to the public when they knew that material, adverse information concerning CURO’s

business operations and prospects were undisclosed.

       212.    Individual Defendants Faulkner and McKnight used their fiduciary positions to

procure substantial and personal profits, at the expense of and to the detriment of CURO, and they

must disgorge their unlawful profits to the Company.




                                                 59
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 60 of 62 PageID #: 60




                                             COUNT VII

                               Against the FFL Defendants
      For Aiding and Abetting the Individual Defendants’ Breaches of Fiduciary Duty

       213.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       214.    CURO’s Board of Directors owe fiduciary duties to the Company, which they

breached for the reasons set forth herein.

       215.    The FFL Defendants, in conjunction with the Founder Defendants, controlled the

Company. The FFL Defendants were aware of the Individual Defendants’ fiduciary status. The

FFL Defendants aided and abetted breaches of fiduciary duty, and they furnished significant

support to the Individual Defendants’ filing of false and misleading S-1 Registration Statement

and prospectus, actions which were necessary to accomplish the FFL Defendants’ insider trading

and which assisted the Individual Defendants’ breaches of their fiduciary duties owed to the

Company.

       216.    The FFL Defendants unlawfully profited through aiding and abetting breaches of

fiduciary duty, and CURO has sustained damages.

                                             COUNT VIII

                                 Against the FFL Defendants
                           For Aiding and Abetting Insider Trading

       217.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       218.    The FFL Defendants knowingly participated in Individual Defendants Faulkner and

McKnight’s insider trading by also partaking in the sale of shares at artificially inflated prices.




                                                 60
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 61 of 62 PageID #: 61




          219.   In selling their CURO stock, as set forth above, the FFL Defendants used CURO’s

non-public, material information for private gain.

          220.   These FFL Defendants received substantial financial advantage through aiding and

abetting the insider trading of Individual Defendants Faulkner and McKnight, and they must

disgorge their unlawful profits.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment as follows:

          A.     Declaring that the Individual Defendants have breached or aided and abetted the

breach of their fiduciary duties to CURO;

          B.     Determining and awarding to CURO the damages sustained by it as a result of the

violations set forth above from each of the Individual Defendants, jointly and severally, together

with pre-judgment and post-judgment interest thereon;

          C.     Directing CURO and the Individual Defendants to take all necessary actions to

reform and improve its corporate governance and internal procedures to comply with applicable

laws and to protect CURO and its shareholders from a repeat of the damaging events described

herein;

          D.     Equitable and/or injunctive relief, as permitted by law and equity, including

attaching, impounding and imposing a constructive trust on or imposing such other legal remedy

restricting the proceeds from the Individual Defendants’ trading activities or their other assets in

order to assure that Plaintiff on behalf of CURO has an effective remedy;

          E.     Awarding CURO restitution from the Individual Defendants, and each of them,

including ordering disgorgement of all profits, benefits and other compensation obtained by

Defendants through their wrongful conduct;




                                                61
 Case 1:20-cv-00954-LPS Document 1 Filed 07/16/20 Page 62 of 62 PageID #: 62




       F.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ fees, accountants’ and experts’ fees, costs and expenses; and

       G.      Granting such other and further relief as the Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury.

 Dated: July 16, 2020                             RIGRODSKY & LONG, P.A.

                                            By: /s/ Gina M. Serra
                                                Seth D. Rigrodsky (#3147)
                                                Brian D. Long (#4347)
                                                Gina M. Serra (#5387)
 OF COUNSEL:                                    300 Delaware Avenue, Suite 1220
                                                Wilmington, DE 19801
 RM LAW, P.C.                                   Telephone: (302) 295-5310
 Richard A. Maniskas                            Facsimile: (302) 654-7530
 1055 Westlakes Drive, Suite 300                Email: sdr@rl-legal.com
 Berwyn, PA 19312                               Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                      Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                           Attorneys for Plaintiff




                                                62
